DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, Species A, drawn to a material clearing system wherein the fluid supply line is configured to pump air (Claims 1-10, 14, and 20), in the reply filed on 5/24/2021 is acknowledged.  Because applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse.  (MPEP § 818.01(a)).  Claims 11-13 and 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2019 was filed on the application filing date of 10/23/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "F.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 
Specification
The disclosure is objected to because of the following informalities:
In Paragraph 0002 Line 7 of the Specification, “certain component and/or areas” should be revised to “certain components and/or areas” to ensure proper grammar.
In Paragraph 0003 Line 2 of the Specification, “blow off or otherwise” should be revised to “blow off, or otherwise” to ensure proper punctuation. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 4 is indefinite because it states “a pneumatic manifold for controlling compressed for suspension of the agricultural machine” (Lines 1-2) and it is not clear what this phrase means.  Based on the specification stating “a pneumatic manifold 42 for controlling compressed air in the system” (Paragraph 0016), there may be a typographical error in the claim.  For the purpose of examination, 
Claim 7 is indefinite because it states “a neck configured to direct the nozzle in a plurality of directions and maintain a given direction of the plurality of directions with resiliency” (Lines 2-5) and there is improper antecedent basis for “the nozzle” in the claim.  It is not clear if “the nozzle” is “a material clearing nozzle of the plurality of material clearing nozzles” (Claim 7, Lines 1-2), a nozzle of the “plurality of agricultural product delivery nozzles” (Claim 1 Line 4), or something else.  Additionally, the term “with resiliency” is a relative term that is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree.  It is not clear if a given direction must be maintained for 1 second against a force of 1 pound, for 2 seconds against a force of 2 pounds, or for some other amount of time against some other level of force to qualify as being maintained “with resiliency”.  For the purpose of examination, Claim 7 Lines 2-5 will be interpreted to state “a neck configured to direct said material clearing nozzle of the plurality of material clearing nozzles in a plurality of directions and maintain a given direction of the plurality of directions”.
Claim 20 is indefinite because it states “a plurality of material clearing nozzles for spraying a material clearing fluid onto the agricultural machine; and a hydraulic manifold for distributing hydraulic fluid for propulsion or steering of the agricultural machine” (Lines 8-11) and there is improper antecedent basis for “the agricultural machine” in the claim.  It is not clear if “the agricultural machine” is the same as “a self-propelled agricultural applicator” (Claim 8 Line 1), or if it is something else.  For the purpose of examination, Claim 20 Lines 8-11 will be interpreted to state “a plurality of material clearing nozzles for spraying a material clearing fluid onto the self-propelled agricultural applicator; and a hydraulic manifold for distributing hydraulic fluid for propulsion or steering of the self-propelled agricultural applicator”.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2012 101 191 A1 to Ehlen et al. (“Ehlen”).
As to Claim 1, Ehlen discloses a material clearing system for an agricultural machine (Figs. 1-3, Machine Translation of title “Self-propelled agricultural distribution machine i.e. plant protection sprayer, has cleaning device”, the agricultural machine being the entire field sprayer shown in Figs. 1-3), comprising: 	
a frame (Figs. 1-3 #2 “frame”) supported by a plurality of ground engaging wheels (Figs. 1-3 #1 “wheels”); 
a sprayer arrangement (Fig. 1 #9 “spray bar”) supported by the frame, the sprayer arrangement comprising a plurality of agricultural product delivery nozzles (Fig. 1 #10 “spray nozzles”) for spreading agricultural product onto a field (Machine Translation Paragraph 0023 “The self-propelled distribution machine according to the 1 - 3 is designed as a crop protection syringe”, “The spray bar 9 At least one hydraulic fluid line is assigned. At this pressure fluid line are in the region of the spray bar 9 at intervals to each other the spray nozzles 10 arranged over which the auszubringende spray is applied”, it is 
a fluid supply line (Figs. 1-3 #11 “pipe”) routed along the agricultural machine (See Figs. 1-3, the pipe is routed along the self-propelled agricultural machine), the fluid supply line comprising a plurality of material clearing nozzles (Machine Translation Paragraph 0025 “The pipe 11 is provided with spaced apart, but not shown, liquid openings, which may be associated with spray nozzles, not shown, provided”) for spraying a material clearing fluid onto the agricultural machine (Machine Translation Paragraph 0026, “When the underside of the crop protection sprayer is to be cleaned, clear water from the clear water tank is released via the unillustrated associated pump and line 6 the reciprocating tube 11 the cleaning device 12 supplied, so that clear water from the liquid openings of the pipe 11 emerges and is sprayed against the underside of the field sprayer. As a result, the underside or the lower region of the field sprayer is at least roughly cleaned of adhering plant protection products”, the material clearing fluid is the clear water and it is being sprayed against the field sprayer which is the agricultural machine).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ehlen as applied to Claim 1 above and in view of US Patent 9,950,584 to Slawson (“Slawson”). 
Regarding Claim 2, in reference to the material clearing system of Ehlen as applied to Claim 1 above, Ehlen does not disclose comprising a hydraulic manifold for distributing hydraulic fluid for propulsion or steering of the agricultural machine, wherein a material clearing nozzle of the plurality of material clearing nozzles is directed to the hydraulic manifold.
However, Slawson discloses an agricultural machine (Fig. 1 #10 “applicator”) comprising a hydraulic manifold for distributing hydraulic fluid for steering of the agricultural machine (Col. 7 Lines 42-55, “Each of the support assemblies 22 may include one or more actuators for adjusting a height of the chassis, for steering the associated wheel, or both. In some embodiments, the actuators are hydraulic actuators such as linear or rotary hydraulic actuators. FIG. 3a illustrates an exemplary hydraulic control system 52 for operating hydraulic actuator sections 54 in which a centralized hydraulic pump 56, driven by an internal combustion engine 58 or other power source, communicates pressurized hydraulic fluid to a hydraulic controller 60 that regulates fluid flow between the pump 56 and the hydraulic actuator sections 54 associated with the support assemblies via a plurality of hydraulic transfer lines 62. The hydraulic controller 60 may include, for example, a hydraulic manifold”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material clearing system for an agricultural machine of Ehlen as applied to Claim 1 above to include a hydraulic manifold for distributing hydraulic fluid for steering of the agricultural machine, as taught by Slawson, since doing so would assist a driver in directing the agricultural machine in an intended direction.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least one of Ehlen’s material clearing nozzles of the plurality of material clearing nozzles directed to any component of the vehicle susceptible to being covered in agricultural product such as pesticides, 
Regarding Claim 3, in reference to the material clearing system of Ehlen as applied to Claim 1 above, Ehlen does not disclose comprising an electric manifold for controlling electronic valves for propulsion or steering of the agricultural machine, wherein a material clearing nozzle of the plurality of material clearing nozzles is directed to the electric manifold.
However, Slawson discloses an agricultural machine (Fig. 1 #10 “applicator”) comprising an electric manifold for steering of the agricultural machine (Col. 7 Lines 42-44, “Each of the support assemblies 22 may include one or more actuators for adjusting a height of the chassis, for steering the associated wheel, or both”, Col. 8 Lines 10-18 “It will be appreciated that various different types of technology may be used to actuate the support assemblies 22. Thus, while the various actuators are illustrated and described herein as hydraulic actuators, it will be understood that other types of actuators may be used in place of, or in connection with, the hydraulic actuators without departing from the spirit or scope of the invention. By way of example, electro-mechanical actuators may be used in place of at least some of the hydraulic actuators illustrated”, it is understood that electro-mechanical actuators used for a control system include an electric manifold for controlling electronic valves).

Regarding Claim 4, in reference to the material clearing system of Ehlen as applied to Claim 1 above, Ehlen does not disclose comprising a pneumatic manifold for controlling compressed air for suspension of the agricultural machine, wherein a material clearing nozzle of the plurality of material clearing nozzles is directed to the pneumatic manifold.
However, Slawson discloses Slawson discloses an agricultural machine (Fig. 1 #10 “applicator”) comprising a manifold for controlling suspension of the agricultural machine (Col. 7 Lines 42-55 “Each of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material clearing system for an agricultural machine of Ehlen as applied to Claim 1 above to include a manifold for controlling suspension of the agricultural machine, as taught by Slawson, since doing so would assist a user in lifting the agricultural machine as needed to apply agricultural product at a certain height.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the manifold of Slawson be a pneumatic manifold, as Slawson discloses using a “hydraulic manifold or similar device” (Col. 7 Line 55), and pneumatic manifolds were well known to be used in the field of vehicle suspension before the effective filing date of the claimed invention.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least one of Ehlen’s material clearing nozzles of the plurality of material clearing nozzles directed to any component of the vehicle susceptible to being covered in agricultural product such as pesticides, including the manifold of Slawson, as Ehlen’s material clearing system is for cleaning sub-regions of the agricultural machine (Machine Translation of Abstract, “A cleaning device cleans sub-regions of the machine, and is arranged below the frames of the machine”), and the manifold for controlling 
As to Claim 5, in reference to the material clearing system of Ehlen as applied to Claim 1 above, Ehlen further discloses wherein the frame comprises front and rear frame members (See Annotated Fig. 3), each extending from a left side to a right side of the frame, and left (0 1347474. DOC /2 )8Docket No. 55271 (1016.591) and right frame members, each extending from a front side to a rear side of the frame (See Annotated Fig. 3).
Regarding Claim 5, Ehlen does not disclose wherein a material clearing nozzle of the plurality of material clearing nozzles is directed to a weldment between the front and left frame members, a weldment between the front and right frame members, a weldment between the rear and left frame members, or a weldment between the rear and right frame members.
However, Slawson discloses an agricultural machine (Fig. 1 #10 “applicator”) comprising a portion of a frame that is connected via weldment (Col. 17 Lines 1-2, “The chassis attachment component 202 may be a single casting or weldment”) and it was well understood by one of ordinary skill in the art before the effective filing date of the claimed invention that frames can be assembled using welds.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material clearing system for an agricultural machine of Ehlen as applied to Claim 1 above to include weldments on the frame, as taught by Slawson, for the purpose of assembling the frame using a known technique.  Furthermore, it would have been 
As to Claim 20, Ehlen discloses a material clearing system for a self-propelled agricultural applicator (Figs. 1-3, Machine Translation of title “Self-propelled agricultural distribution machine i.e. plant protection sprayer, has cleaning device”), the material clearing system comprising: 
a frame (Figs. 1-3 #2 “frame”) supported by a plurality of ground engaging wheels (Figs. 1-3 #1 “wheels”); 
a sprayer arrangement (Fig. 1 #9 “spray bar”) supported by the frame, the sprayer arrangement comprising a plurality of agricultural product delivery nozzles (Fig. 1 #10 “spray nozzles”) for spreading agricultural product onto a field (Machine Translation Paragraph 0023 “The self-propelled distribution machine according to the 1 - 3 is designed as a crop protection syringe”, “The spray bar 9 At least one 
a fluid supply line (Figs. 1-3 #11 “pipe”) routed along the agricultural machine (See Figs. 1-3, the pipe is routed along the self-propelled agricultural machine), the fluid supply line comprising a plurality of material clearing nozzles (Machine Translation Paragraph 0025 “The pipe 11 is provided with spaced apart, but not shown, liquid openings, which may be associated with spray nozzles, not shown, provided”) for spraying a material clearing fluid onto the agricultural machine (Machine Translation Paragraph 0026, “When the underside of the crop protection sprayer is to be cleaned, clear water from the clear water tank is released via the unillustrated associated pump and line 6 the reciprocating tube 11 the cleaning device 12 supplied, so that clear water from the liquid openings of the pipe 11 emerges and is sprayed against the underside of the field sprayer. As a result, the underside or the lower region of the field sprayer is at least roughly cleaned of adhering plant protection products”).
Regarding Claim 20, Ehlen does not disclose comprising a hydraulic manifold for distributing hydraulic fluid for propulsion or steering of the agricultural machine, wherein a material clearing nozzle of the plurality of material clearing nozzles is directed to the hydraulic manifold.
However, Slawson discloses an agricultural machine (Fig. 1 #10 “applicator”) comprising a hydraulic manifold for distributing hydraulic fluid for steering of the agricultural machine (Col. 7 Lines 42-55, “Each of the support assemblies 22 may include one or more actuators for adjusting a height of the chassis, for steering the associated wheel, or both. In some embodiments, the actuators are hydraulic actuators such as linear or rotary hydraulic actuators. FIG. 3a illustrates an exemplary hydraulic control system 52 for operating hydraulic actuator sections 54 in which a centralized hydraulic pump 56, driven by an internal combustion engine 58 or other power source, communicates pressurized 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material clearing system for an agricultural machine of Ehlen to include a hydraulic manifold for distributing hydraulic fluid for steering of the agricultural machine, as taught by Slawson, since doing so would assist a driver in directing the agricultural machine in an intended direction.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least one of Ehlen’s material clearing nozzles of the plurality of material clearing nozzles directed to any component of the vehicle susceptible to being covered in agricultural product such as pesticides, including the hydraulic manifold of Slawson, as Ehlen’s material clearing system is for cleaning sub-regions of the agricultural machine (Machine Translation of Abstract, “A cleaning device cleans sub-regions of the machine, and is arranged below the frames of the machine”), and the hydraulic manifold could be subject to requiring cleaning (Machine Translation Paragraph 0005, “As a result of this measure, the cleaning process of the lower region of the distributor, in particular of an agricultural crop protection syringe, can be substantially simplified by the cleaning device arranged below the frame of the distributor. Furthermore, the requirement for automated cleaning of the lower portion of the distributor is created. Thus, there is the possibility that the cleaning process is performed on the field, so that the adhering pesticides remain in the field”) to prevent wear over time due to being covered in agricultural product.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ehlen.

Ehlen does not specifically disclose wherein a material clearing nozzle of the plurality of material clearing nozzles is configured to pierce into the fluid supply line when installed on the fluid supply line, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used any known means to have a material clearing nozzle of the plurality of clearing nozzles attached to the fluid supply line, including piercing into the fluid supply line, which would be suitable since the fluid supply line of Ehlen has liquid openings (Machine Translation Paragraph 0025), that can be associated with material clearing nozzles piercing into said openings. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ehlen as applied to Claim 1 above and in view of US PGPUB 2018/0250847 A1 to Wurtz et al. (“Wurtz”).
Regarding Claim 7, in reference to the material clearing system of Ehlen as applied to Claim 1 above, Ehlen does not disclose wherein a material clearing nozzle of the plurality of material clearing nozzles comprises a neck configured to direct the nozzle in a plurality of directions and maintain a given direction of the plurality of directions with resiliency.
However, Wurtz discloses a material clearing nozzle (Fig. 10 #140 “nozzles”) for a machine (Title “Automatic Washout System For A Mixer Vehicle”) comprising a neck (See Fig. 10, the neck is part of #140 leading up to the tip of the nozzle) configured to direct the nozzle in a plurality of directions and maintain a given direction the plurality of directions (Paragraph 0040 “Each nozzle 140 may have a different target, or multiple nozzles 140 may have the same target. The nozzles 140 may be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a material clearing nozzle of Ehlen to have a neck configured to direct the nozzle in a plurality of directions and maintain a given direction of the plurality of directions, as taught by Wurtz, for the purpose of cleaning specific targets on the agricultural machine.

Claims 8-10 are rejected as being unpatentable over Ehlen as applied to Claim 1 above and in view of US Patent 7,303,145 to Wysong (“Wysong”).
Regarding Claim 8, Ehlen as applied to Claim 1 above does not disclose wherein the fluid supply line is configured to pump air through the plurality of material clearing nozzles.
However, Wysong discloses a material clearing system (Fig. 3 #16 “bulk material system”) for an agricultural machine (Col. 4 Lines 64-66 “The bulk material spraying system 16 can be configured, for example, to spray an aqueous slurry including seed”) comprising a fluid supply line (See Fig. 3, the fluid supply line including #52 “discharge hose”, #53 “conduit section”, and #20 “second conduit”) and a plurality of nozzles (#54 and #50) attached to the fluid supply line, wherein the fluid supply line is configured to pump air through the plurality of nozzles (Col. 2 Lines 29-45 “An air flush system is secured to the base and comprises an air compressor unit and an inverter. The air compressor unit integrally 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the material clearing system of Ehlen as applied to Claim 1 above to have the fluid supply line configured to pump air through the plurality of material clearing nozzles, as taught by Wysong, for the purpose of purging the fluid line, thus preventing a build of material such as exterior contaminants and water that could result in obstructed flow of the nozzles during future use due to clogging or rusting.
As to Claim 9, in reference to Ehlen’s material clearing system modified by Wysong’s fluid supply line as applied to Claim 8 above, Wysong further discloses comprising an air compressor (Fig. 2 #30 “air compressor unit”) and a valving arrangement (Fig. 3 valves #19, #21, #25, #27, #51, #55, and #60), wherein the valving arrangement is configured to direct air from the air compressor to the plurality of material clearing nozzles in a first mode of operation and block air from the air compressor to the plurality of material clearing nozzles in a second mode of operation (Col. 8 Lines 50-67 and Col. 9 Lines 1-25 disclose how the valves can be selectively opened and closed in a number of ways, thus the valving arrangement is configured to direct air from the air compressor to both #50 and #54 in one mode of operation when the outlet #38 of the air compressor is connected to purge inlet #24 with valve #25 
As to Claim 10, in reference to Ehlen’s material cleaning system modified by Wysong’s fluid supply line as applied to Claim 8 above, Wysong further discloses comprising a port (Fig. 3 #24 “purge inlet”) configured to receive air and a valving arrangement (Fig. 3 valves #19, #21, #25, #27, #51, #55, and #60), wherein the valving arrangement is configured to block the port in a first mode of operation and direct air from the port to the plurality of material clearing nozzles in a second mode of operation (Col. 8 Lines 50-67 and Col. 9 Lines 1-25 disclose how the valves can be selectively opened and closed in a number of ways, thus the valving arrangement is configured to block the port in one mode of operation when the outlet #38 of the air compressor is connected to purge inlet #24 with valve #25 closed, and direct air from the port to the plurality of material clearing nozzles in another mode of operation when the outlet #38 of the air compressor is connected to purge inlet #24 with valve #25 opened, valves #21 and #55 opened, and valves #27, #19, and #60 closed).

Claim 14 is rejected as being unpatentable over Ehlen as applied to Claim 1 above and in view of US PGPUB 2017/0120303 A1 to Schaer (“Schaer”).
Regarding Claim 14, Ehlen does not disclose comprising an input source and a processor executing a program stored in a non-transient medium to receive a selection from the input source and activate a flow of material clearing fluid in the fluid supply line following the selection.
However, Schaer discloses a material clearing system (Title “Waterblasting System with Air-Driven Alternator”, Paragraph 0003 “In various waterblast industries, Waterblasting systems are used to direct a high pressure blast of fluid, such as water, against various surfaces such as concrete, metal, and the inside of tubes and vessels to clean unwanted deposits”) comprising a fluid supply line (Fig. 2 #102 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the material clearing system of Ehlen as applied to Claim 1 above to further comprise an input source and a processor executing a program stored in a non-transient medium to receive a selection from the input source and activate a flow of material clearing .

    PNG
    media_image1.png
    520
    677
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent 10,556,571 to Kubota et al. discloses a material clearing system comprising a material clearing nozzle and a fluid supply line configured to pump air through the material clearing nozzle.  US PGPUB 2014/0217200 A1 to Otto et al. discloses a material clearing system comprising a fluid supply line and a plurality of material clearing nozzles for spraying material clearing fluid.  US Patent 10,405,532 to Hashimoto discloses a material clearing system for an agricultural machine comprising a frame, a sprayer arrangement supported by the frame, a material clearing nozzle, and a fluid supply line . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/               Examiner, Art Unit 3752                                                                                                                                                                                         
/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        June 18, 2021